DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Appropriate correction is required.

- Claim 1 states in the preamble “the simethicone level”.  This should be written as “a simethicone level”.  

- Claim 1 states “whether the flow rate passing”. This should be written as “whether a flow rate passing”.
- Claim 1 states “a pore size between 0,1 µm and 0,3 µm”.  This should be written as “a pore size between 0.1 µm and 0.3 µm”.  

	- Claim 1 states “characterized in that the at least one filter membrane blocks if the level of simethicone is above a certain threshold wherein said threshold is below the desired simethicone level”.  This should be written as “characterized in that the at least one filter membrane blocks if the level of simethicone is above a certain threshold, wherein said threshold is below the desired simethicone level”.  

- Claim 1 must contain the use of semicolons to separate the limitations found in the body of the claim.

- Claim 2 states “at least one pressure sensor in front of the at least one filter membrane”. This should be written as “at least one pressure sensor located in front of the at least one filter membrane”.

- Claim 3 states “at least one pressure sensor in from of the at least one filter membrane”.  This should be written as states “at least one pressure sensor located in front of the at least one filter membrane”.  

- Claims 4-5 state “at least one flow sensor located before and/or behind the at least one filter membrane”.  This should be written as “at least one flow sensor located before and/or after the at least one filter membrane” or “at least one flow sensor located in front and/or behind the at least one filter membrane”.    

- Claim 6 is objected due to the same reasoning as the previous claim objections of claims 2-5.

- Claims 2-5 state “Method according to claim 1”.  This should be written as “The method according to claim 1,”.  

- Claims 6-11 state “Method according to claim 1,”.  This should be written as “The method according to claim 1,”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one pressure sensor, the at least one flow sensor and the process control system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 states “wherein the at least one filter membrane blocks at a simethicone level of between 1.2 mg/L - 5.5 mg/L and thus indicates that the simethicone level may be too high”.  The term “too high” in claim 7 is a relative term which renders the claim indefinite. The term “too high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the applicant refers to as the simethicone level being “too high”.  For examination purposes, the Examiner will interpret the limitation in question as the recited simethicone level considered as being in itself too high.

Claim 11 states “wherein the simethicone is depleted in a biotechnological process comprising at least one bind-and-elute step, such as a Protein A chromatography, including a sterile filtration, i.e. employing a filter with a pore size of 0.2 µm - 0.22 µm”.  The usage of terms “such as” and “i.e.” makes unclear whether the Protein A chromatography and/or the employing a filter with a pore size of 0.2 µm - 0.22 µm is positively recited.  This leads to confusion over the intended scope of the claim.  For examination purposes, the Examiner will interpret the limitation in question as the Protein A chromatography and employing a filter with a pore size of 0.2 µm - 0.22 µm  not being positively recited; thus, not being required to be taught by the prior art.  See MPEP 2173.05(d).

Claim 12 states “Use of the method according to claim 1, wherein a product stream comprising simethicone and a biotechnical product is passed through the filter membrane”.  It is unclear what are the meets and bounds of claim 12.  It is unclear whether claim 12 positively recites all of the method steps of claim 1.  It is unclear whether the product stream recited in claim 1 is the same as the product stream of claim 12.  For examination purposes, the Examiner will interpret claim 12 as positively reciting all the claim methods of claim 1 and the product stream of the claim 12 being the same as the product stream of claim 1.

CLAIM INTERPRETATION
Claims 1, 3, 5 and 12 use the term “product stream”.  MPEP 2111.01 states that words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification.  The specification filed on 03/09/2021 states in Page 2, Lines 18-21 that “As used herein the term “product stream” refers to a cell-free fluid from a heterogeneous cell culture fluid mixture that comprises a protein of interest or its isolated fractions thereof, like concentrates, dilutions of eluates etc.”. Thus, the Applicant has provided an explicit and/or special definition for the term “product stream”.  For examination purposes, the term “product stream” will be interpreted as meaning a cell-free fluid from a heterogeneous cell culture fluid mixture that comprises a protein of interest or its isolated fractions thereof, like concentrates, dilutions of eluates etc. See MPEP 2111.01 (Section IV)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Zhou et al. (US 2015/0158907; hereinafter “Zhou”) teaches method for determining whether the simethicone level (Table 3 and Table 5) in a biotechnological process ([0002, 0076]; Figure 5) is depleted below a desired simethicone level ([0142]) comprising the following steps: 
5- providing a product stream (fluid from reservoir 2 is moved through the filter 12; the fluid in reservoir 2 contains a heterogenous cell culture fluid mixture which has cell-free fluid; [0017-0018, 0027, 0076, 0125, 0141]; Figure 5);
 - passing said product stream (fluid from reservoir 2 is moved through the filter 12; the fluid in reservoir 2 contains a heterogenous cell culture fluid mixture which has cell-free fluid; [0017-0018, 0027, 0076, 0125, 0141]; Figure 5) through at least one filter membrane (fluid from reservoir 2 is passed through the filter 12 [0075-0076]) with a pore size of between 0.1 µm and 0.3 µm (the filter 12 has a pore size of 0.2µm; [0075]; Figure 5); and
- detecting whether the at least one filter membrane (12; Figure 5) blocks ([0142]; Figure 5) via monitoring whether a pressure ([0076, 0097, 0142]) required to keep the process stream moving ([0075-0076]) increases ([0142]).

In claim 1, the specific limitations of "characterized in that the at least one filter membrane blocks if the level of simethicone is above a certain threshold wherein said threshold is below the desired simethicone level" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-6 and 8-10 would also be allowed for depending on claim 1.

Claims 7 ad 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Note: Claims 1-11 contain claim objections and claims 7 and 11-12 contain 112 issues that must be addressed and overcome before indicating the claims as being allowable.  Furthermore, the drawing objections must be overcome in order to also place the case into condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- WO 2016178009
- US 20160176921
- US 20150274553
- US 20110094310
- US 20030165592

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856